Exhibit 10-4

BB&T
GUARANTY AGREEMENT
BRANCH BANKING AND TRUST COMPANY    Date: January 15, 2013


Dear Sirs:
As an inducement to Branch Banking and Trust Company (“Bank”), to extend credit
to and to otherwise deal with The Goldfield Corporation, a Delaware corporation
(“Borrower”), and in consideration thereof, the undersigned (and each of the
undersigned jointly and severally if more than one) hereby absolutely and
unconditionally guarantees to Bank and its successors and assigns the due and
punctual payment of any and all notes, drafts, debts, obligations and
liabilities, primary or secondary (whether by way of endorsement or otherwise),
of Borrower, at any time, now or hereafter, incurred with or held by Bank,
together with interest, as and when the same become due and payable, whether by
acceleration or otherwise, in accordance with the terms of any such notes,
drafts, debts, obligations or liabilities or agreements evidencing any such
indebtedness, obligation or liability including all renewals, extensions and
modifications thereof. The obligation of the undersigned is a guarantee of
payment and not of collection.
The undersigned is Bank’s debtor for all indebtedness, obligations and
liabilities for which this Guaranty is made, and Bank shall also at all times
have a lien on and security interest in all stocks, bonds and other securities
of the undersigned at any time in Bank’s possession and the same shall at Bank’s
option be held, administered and disposed of as collateral to any such
indebtedness, obligation or liability of the Borrower, and Bank shall also at
all times have the right of set-off against any deposit account of the
undersigned with Bank in the same manner and to the same extent that the right
of set-off may exist against the Borrower.
It is understood that any such notes, drafts, debts, obligations and liabilities
may be accepted or created by or with Bank at any time and from time to time
without notice to the undersigned, and the undersigned hereby expressly waives
presentment, demand, protest, and notice of dishonor of any such notes, drafts,
debts, obligations and liabilities or other evidences of any such indebtedness,
obligation or liability.
Bank may receive and accept from time to time any securities or other property
as collateral to any such notes, drafts, debts, obligations and liabilities, and
may surrender, compromise, exchange and release absolutely the same or any part
thereof at any time without notice to the undersigned and without in any manner
affecting the obligation and liability of the undersigned hereby created. The
undersigned agrees that Bank shall have no obligation to protect, perfect,
secure or insure any security interests, liens or encumbrances now or hereafter
held for the indebtedness, obligations and liabilities for which this Guaranty
is made.
This obligation and liability on the part of the undersigned shall be a primary,
and not a secondary, obligation and liability, payable immediately upon demand
without recourse first having been had by Bank against the Borrower or any other
guarantor, person, firm or corporation, and without first



--------------------------------------------------------------------------------



resorting to any property held by Bank as collateral security; and the
undersigned hereby waives the benefits of all provisions of law, for stay or
delay of

ORLDOCS 12367521 2

--------------------------------------------------------------------------------



execution or sale of property or other satisfaction of judgment against the
undersigned on account of obligation and liability hereunder until judgment be
obtained therefor against the Borrower and execution thereon returned
unsatisfied, or until it is shown that the Borrower has no property available
for the satisfaction of the indebtedness, obligation or liability guaranteed
hereby, or until any other proceedings can be had; and the undersigned hereby
agrees to indemnify the Bank for all costs of collection, including but not
limited to the costs of repossession, foreclosure, reasonable attorneys’ fees,
and court costs incurred by the Bank in the event that the Bank should first be
required by the undersigned to resort to any property held by the Bank or in
which the Bank has a security interest or to obtain execution or other
satisfaction of a judgment against the Borrower on account of Borrower’s
obligation and liability for its indebtedness guaranteed hereby; and the
undersigned further agrees that the undersigned is responsible for any
obligation or debt, or portion thereof, of the Borrower to the Bank which has
been paid by the Borrower to the Bank and which the Bank is subsequently
required to return to the Borrower or a trustee for the Borrower in any
bankruptcy or insolvency proceeding; and the undersigned further agrees that
none of the undersigned shall have any right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to security for the debts and
obligations of the Borrower to Bank unless and until all of the debts and
obligations of the Borrower to Bank have been paid in full. The undersigned
hereby waives, to the extent avoidable under any provision of the Bankruptcy
Code, any right arising upon payment by the undersigned of any obligation under
this Guaranty to assert a claim against the bankruptcy estate of the Borrower.
This Guaranty is unlimited and applies to all indebtedness of Borrower to Bank,
whether now existing or hereafter arising and howsoever evidenced.
To secure the payment of all obligations of the undersigned hereunder, the
undersigned hereby grants a security interest and lien in the following goods
and property owned by the undersigned:
Blanket lien on all machinery, equipment, and vehicles of Southeast Power
Corporation (“Collateral”).
The undersigned hereby agrees to execute and deliver to Bank any security
agreement, deed of trust, mortgage, UCC financing statement, or other document
required by the Bank in order to protect or perfect its security interest or
lien in the Collateral. This document shall constitute a security agreement
under the Uniform Commercial Code of Florida (“Code”), and in addition to having
all other legal rights and remedies, the Bank shall have all rights and remedies
of a secured party under the Code.
This agreement shall inure to the benefit of Bank, its successors and assigns,
and the owners and holders of any of the indebtedness, obligations and
liabilities hereby guaranteed, and shall remain in force until a written notice
revoking it has been received by Bank; but such revocation shall not release the
undersigned from liability to Bank, its successors and assigns, or the owners
and holders of any of the indebtedness, obligations and liabilities hereby
guaranteed, for any indebtedness, obligation or liability of the Borrower which
is hereby guaranteed and then in existence or from any renewals, extensions or
modifications thereof in whole or in part, whether such renewals, extensions or
modifications are made before or after such revocation, with or without notice
to the undersigned. The undersigned waives presentment, demand, protest and

2    Loan No. 9660933082-90002/00002
ORLDOCS 12767036 1

--------------------------------------------------------------------------------



notices of every kind and assents to any one or more extensions, modifications,
renewals or postponements of the time or amount of payment or any other
indulgences given to Borrower. The undersigned shall be responsible for and
shall reimburse the Bank for all costs and expenses (including reasonable
attorneys’ fees) incurred by the Bank in connection with the enforcement of this
Guaranty or the protection or preservation of any right or claim of the Bank in
connection herewith, including without limitation costs and expenses incurred by
the Bank in connection with its attempts to collect the indebtedness,
obligations, and liabilities guaranteed hereby.
If the Borrower is a corporation, this instrument covers all indebtedness,
obligations and liabilities to Bank purporting to be made or undertaken on
behalf of such corporation by any such officer or agent of said corporation
without regard to the actual authority of such officer or agent. The term
“corporation” shall include associations of all kinds and all purported
corporations, whether correctly and legally chartered and organized.
The undersigned covenants, warrants, and represents to the Bank that: (i) this
Guaranty is enforceable against the undersigned in accordance with its terms;
(ii) the execution and delivery of this Guaranty does not violate or constitute
a breach of any agreement to which the undersigned is a party; (iii) that there
is no litigation, claim, action or proceeding pending or, to the best knowledge
of the undersigned, threatened against the undersigned which would materially
adversely affect the financial condition of the undersigned or his ability to
fulfill his obligations hereunder; (iv) that the undersigned has knowledge of
the Borrower’s financial condition and affairs; and (v) unless otherwise
required in a Loan Agreement, if applicable, as long as any Obligations remain
outstanding or as long as Bank remains obligated to make advances, the
undersigned shall furnish annually an updated financial statement in a form
satisfactory to Bank, which, when delivered shall be the property of Bank.
This Guaranty is made in and shall be construed in accordance with the laws and
judicial decisions of the State of Florida. The undersigned agrees that any
dispute arising out of this Guaranty shall be adjudicated in either the state or
federal courts of Florida and in no other forum. For that purpose, the
undersigned hereby submits to the jurisdiction of the state and/or federal
courts of Florida. The undersigned waives any defense that venue is not proper
for any action brought in any federal or state court in the State of Florida.
WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS GUARANTY OR THE BORROWER’S NOTE(S), AND THE RELATED LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE
RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK OR THE BORROWER AND THE BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOANS TO THE BORROWER.
FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK,
NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT
SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE EVENT OF
LITIGATION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S



--------------------------------------------------------------------------------



COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.



3    Loan No. 9660933082-90002/00002
ORLDOCS 12767036 1

--------------------------------------------------------------------------------



Witness the signature and seal of each of the undersigned.
 
GUARANTORS:


 
Southeast Power Corporation, a Florida corporation




By:    /s/ Stephen R. Wherry
 
Stephen R. Wherry, Treasurer


Pineapple House of Brevard, Inc., a Florida corporation




By: /s/ Stephen R. Wherry
 
Stephen R. Wherry, Vice President


Bayswater Development Corporation, a Florida corporation




By:    /s/ Stephen R. Wherry
 
Stephen R. Wherry, Treasurer
















4    Loan No. 9660933082-90002/00002
ORLDOCS 12767036 1